Citation Nr: 1401798	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-31 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1964 to March 1969, with additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from 
a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript from that hearing was associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is needed in this case.  

In a July 2009 VA examination report, the VA examiner opined that the diagnosed tinnitus was at least as likely as not a symptom associated with the hearing loss found on the exam.  The audiologist also opined that based on a review of the active duty service treatment records, that there was no scientific evidence on which to base the latent onset of noise related hearing loss (per an Institute of Medicine study).  The examiner stated that neither the hearing loss nor claimed tinnitus was caused by or related to the Veteran's military service.  

However, the examiner did not address the threshold shifts on the in-service audiological examinations, particularly at 4000 Hertz in the right ear on the August 1966, March 1966 and July 1967 examinations.  On those examinations, puretone thresholds were 20 (25), 15 (20), and 20 (25) decibels at 4000 Hertz in the right ear, respectively, which are greater than the puretone threshold of 10 (15) decibels at 4000 Hertz in the right ear noted on entrance examination.  The numbers in parentheses indicate the conversion from American Standards Association (ASA) units to International Standard Organization (ISO) units.  The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from ASA units to ISO units for proper comparison.  

Additionally, the March 1966 examination noted a puretone threshold of 45 (55) decibels at 6000 Hertz in the right ear.  It is unclear whether this finding, even though it is at a higher frequency than VA considers when evaluating hearing loss, indicates that hearing loss in the right ear (or both ears) may have had its onset during service.  Thus, a remand for an additional opinion is needed.  

As the VA examiner indicated that tinnitus is related to the hearing loss, that issue must also be remanded.  See Ephraim v. Brown, 5 Vet. App. 549, 550 (1993) (inextricably intertwined claims should be remanded together).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the audiologist who conducted the July 2009 examination, if available.  Following review of the claims file, the examiner should provide an addendum opinion addressing whether any threshold shifts noted in the multiple service audiological examinations dating from 1964 to 1969 (to include relevant conversion from ASA to ISO units) and the puretone threshold of 45 decibel loss (55 after conversion to ISO units) at 6000 Hertz in the right ear noted on the March 1966 examination indicates that hearing loss in either or both ears at least as likely as not had its onset during service.  If a new examination is deemed necessary, one should be scheduled.  If the July 2009 audiologist is not available, the claims file should be forwarded to another audiologist to obtain the requested opinion.  The examiner should explain the reasoning for the conclusions reached.  

2.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


